DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Claim 40 recites “the first opening being positioned equidistantly between the first and second ends”, “a second opening positioned equidistantly between the first and second end surfaces” and “the posterior portion including a second opening positioned equidistantly between the first and second end surfaces of the posterior portion” which was not disclosed in the original specification. While the drawings show the openings generally centrally located along their respective portions, the drawings were not disclosed as being drawn to scale. Likewise, Claim 34 recites the same issue. 
Claims 29, 30 recites “second radius of curvature equal to the first radius of curvature “ which was not disclosed in the original specification. While the drawings show the curves generally the same, the drawings were not disclosed as being drawn to scale. 
As such, these limitations were not disclosed in the parent application and as such Claims 29, 30, 34, 40 have an effective filing date of May 14, 2020 and this application should be updated to reflect that it is a continuation in part of 14/957,780. 



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 21, 39, 40 each recite: “a transverse axis”, “first end surface” (of the first portion/anterior portion), “second end surface” (of the second portion/posterior portion).
The limitations of Claims 29, 30, 34 were not disclosed in the specification.
Claims 23, 24, 27, 28, 38 each recite “second axis” which was not disclosed in the original specification. 
Claim 36 was not disclosed in the original specification, see 112(b) below.
Claim 40 also recites “the first opening being positioned equidistantly between the first and second ends”, “a second opening positioned equidistantly between the first and second end surfaces” and “the posterior portion including a second opening positioned equidistantly between the first and second end surfaces of the posterior portion” which was not disclosed in the original specification. 
Claims 39, 40 each also recites “first distal interface” and “second distal interface.” These limitations were not discussed in the original specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transverse axis” (in claims 21, 39, 40), “first end surface” (recited twice in Claims 21, 39, 40), “second end surface” (recited twice in Claims 21, 39, 40) “first distal interface” (in claim 39, 40), 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 39-40 are objected to because of the following informalities:  
Claim 39 line 2 should recite “[[an]] a body”.  Appropriate correction is required.
a body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a first portion including a first end surface that directly engages the first end and an opposite second end surface” where it is not clear if the first end surfaces directly engages the second end surface or if applicant was reciting that the first portion has a second end surface. For examination purposes, the examiner will treat it as the first portion having a second end surface.
Claim 21 recites “a second portion including a first end surface that directly engages the second end and an opposite second end surface” where it is not clear if the first end surfaces directly engages the second end surface or if applicant was reciting that the second portion has a second end surface. For examination purposes, the examiner will treat it as the second portion having a second end surface.
Claims 22-38 are rejected under 112(b) as being dependent off claim 21. 
36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the first and second portions has a height along the axis as recited in claim 36. Looking at Fig 2, reproduced below, the first and second portions are spaced horizontally apart and thus each portion has a height along a respective vertical axis. Moreover, the axis is defined in claim 21 as extending between the first and second ends and thus the axis is a horizontal axis and as discussed above, the height would be measured in a direction perpendicular to the axis. As such, it is not clear what applicant is trying to claim. The examiner is holding off on issuing any additional 112 rejections, including 112(a) for enablement, until further clarification is provided. For examination purposes, the examiner will treat this limitation as the first and second portions having a max height greater than the body relative to a plane defined by the axis. 

    PNG
    media_image1.png
    469
    850
    media_image1.png
    Greyscale
 


Claim 39 recites the limitation "the first and second ends" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the first and second ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites “an anterior portion including a first end surface that directly engages the first end and an opposite second end surface” where is it not clear if the first end surface also directly engages “an opposite second end surface” or if the anterior portion includes “an opposite second end surface”. For examination purposes, the examiner will treat limitation as the anterior portion including “an opposite second end surface.”
Claim 40 recites “a posterior portion including a first end surface that directly engages the second end and an opposite second end surface” where is it not clear if 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21-22, 25-26, 29-31, 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Null US2004/0030388.
Regarding Claim 21, Null discloses a spinal implant comprising: 
a body extending along an axis between opposite first and seconds end (not shown but an axis would extend between the first and second ends, see below), the body including a first opening (#2550) between the ends, the first opening extending through opposite upper and lower surfaces of the body (see fig below), the axis extending at least partially between the upper and lower surfaces from the first end to the second end (see Fig below, the axis would extend from the ends and at least partially through a thickness of the body, between the upper and lower surfaces); 

 a second portion including a first end surface that directly engages the second end and an opposite second end surface (see Fig below), the second portion including a third opening (#2540) between the first and second end surfaces of the second portion (see Fig below),
wherein at least one of the second end surfaces is positioned above to the axis (see Fig below where with the axis extending between the ends and partially through the thickness of the body, the second end surfaces would be positioned above the axis). . 

    PNG
    media_image2.png
    533
    826
    media_image2.png
    Greyscale

Claim 22, Null discloses wherein each of the second end surfaces is positioned above the axis (as discussed in claim 21 above). 
Regarding Claim 25-26, Null discloses a distal interface between the first end and the first end surface of the first portion is positioned below the axis (see Fig above in claim 21),  a distal interface between the first end and the first end surface of the first portion is positioned below the axis and a distal interface between the second end and the first end surface of the second portion is positioned below the axis (see Fig above in claim 21 where with the axis extending between the ends and partially through the thickness of the body, the distal interfaces would be positioned below the axis). 

Regarding Claim 29, Null discloses the first portion includes an upper surface (see Fig below) that is continuous with the upper surface of the body (see Fig below), the upper surface of the first portion being continuously curved from the first end surface of the first portion to the second end surface of the first portion (see Fig 23 and paragraph 99 where the first portion is similar to first portion #1632 in Fig 21 and see paragraph 96 where #1632 is curved), the upper surface of the first portion having a first radius of curvature (Fig 21, 23); and
 the second portion includes an upper surface that is continuous with the upper surface of the body (see Fig below), the upper surface of the second section being continuously curved from the first end surface of the second portion to the second end surface of the second portion (see Fig 23 and paragraph 99 where the second portion is similar to second portion #1622 in Fig 21 and see paragraph 96 where #1622 is curved), 



    PNG
    media_image3.png
    538
    1094
    media_image3.png
    Greyscale


Regarding Claim 30, Null discloses the first portion includes a lower surface that is continuous with the lower surface of the body (see Fig in claim 29), the lower surface of the first portion being continuously curved from the first end surface of the first portion to the second end surface of the first portion (see Fig 23 and paragraph 99 where the first portion is similar to first portion #1632 in Fig 21 and see paragraph 96 where #1632 is curved), the lower surface of the first portion having a first radius of curvature (paragraph 96); 
and the second portion includes a lower surface that is continuous with the lower surface of the body (see Fig in claim 29), the lower surface of the second section being continuously curved from the first end surface of the second portion to the second end surface of the second portion (see Fig 23 and paragraph 99 where the second portion is 
the lower surface of the second section having a second radius of curvature equal to the first radius of curvature (paragraph 96, having the same “radius 1697”). 

Regarding Claim 31, Null discloses the body is continuously curved from the first end to the second end (as seen in Fig 23, Fig above in claim 21). 


Regarding Claim 35, Null discloses an upper interface between the first end and the first end surface of the first portion is concavely curved and an opposite lower interface between the first end and the first end surface of the first portion is convexly curved. 
    PNG
    media_image4.png
    529
    836
    media_image4.png
    Greyscale


Claim 36, Null discloses the first and second portions each have a maximum height along the axis that is greater than a maximum height of the body along the axis (see Fig in claim 21 where the portions define a maximum height relative to the axis that is greater than the height of the max height of the body, see also the 112(b) rejection above). 

Regarding Claim 37, Null discloses the first and second portions are monolithically formed with the body (Fig 23). 

Regarding Claim 38, Null discloses the axis is a first axis (as discussed in claim 21, the axis/first axis extends between the first and second ends) and the first and second portions each include an upper surface that is continuous with the upper surface of the body (see Fig below), the first portion including a first tooth extending outwardly from the upper surface of the first portion (see Fig below), the second portion including a second tooth extending outwardly from the upper surface of the second portion (see Fig below), the teeth defining a second axis (any number of axis can be made that extends between the teeth, an example is shown below where it can extend parallel to the first axis and is spaced above the first axis), the second axis extending parallel to the first axis, the second axis being spaced apart from the first axis (as discussed above). The examiner notes that applicant is not claiming how the teeth or where on the teeth the second axis is defined. 


    PNG
    media_image5.png
    541
    783
    media_image5.png
    Greyscale

Claims 21, 23, 24, 27, 28, 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Early US 2016/0113770.
Regarding Claim 21, Early discloses a spinal implant (Fig 1a) comprising: 
a body extending along an axis between opposite first and seconds end (see Figs below), the body including a first opening (see Fig below) between the ends, the first opening extending through opposite upper and lower surfaces of the body (see fig below), the axis extending at least partially between the upper and lower surfaces from the first end to the second end (see Fig below, the axis extends from the ends and at least partially through a thickness of the body, between the upper and lower surfaces); 

    PNG
    media_image6.png
    548
    1041
    media_image6.png
    Greyscale

a first portion including a first end surface that directly engages the first end and an opposite second end surface (see Fig below), the first portion including a second opening (see Fig below) between the first and second end surfaces (see Fig below);
 a second portion including a first end surface that directly engages the second end and an opposite second end surface (see Fig below), the second portion including a third opening (see Fig below) between the first and second end surfaces of the second portion (see Fig below),
wherein at least one of the second end surfaces is positioned above to the axis (see Fig below where with the axis extending between the ends and partially through the thickness of the body, the second end surfaces would be positioned above the axis).


    PNG
    media_image7.png
    558
    1043
    media_image7.png
    Greyscale

Regarding Claim 23, Early discloses the axis is a first axis and the second end surfaces define a second axis, the second axis extending parallel to the first axis, the second axis being spaced apart from the first axis (see Fig below). 

    PNG
    media_image8.png
    491
    820
    media_image8.png
    Greyscale

Claim 24, Early discloses the axis is a first axis and the second end surfaces define a second axis positioned above the first axis, the second axis extending parallel to the first axis (see Fig in claim 23). 


Regarding Claim 27, Early discloses the axis is a first axis (see Fig in claim 21) and a distal interface between the first end and the first end surface of the first portion and a distal interface between the second end and the first end surface of the second portion (see Fig below) define a second axis (#92), the second axis extending parallel to the first axis, the second axis being spaced apart from the first axis (Fig 3, see Fig in claim 21, where second axis #92 is below the first axis). 

    PNG
    media_image9.png
    372
    451
    media_image9.png
    Greyscale

Regarding Claim 28, Early discloses the axis is a first axis and a distal interface between the first end and the first end surface of the first portion and a distal interface 

Regarding Claim 36, Early discloses the first and second portions each have a maximum height along the axis that is greater than a maximum height of the body along the axis (see Fig in claim 21 where the portions define a maximum height relative to the axis that is greater than the height of the max height of the body, see also the 112(b) rejection above). 

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Null US2004/0030388.
Regarding Claim 39, Null discloses a spinal implant comprising: 
a body (see Fig below) extending along a transverse axis between opposite anterior and posterior end (not shown but see Fig below where an transverse axis would extend between the ends), the body including a first opening between the ends, the first opening extending through opposite proximal and distal surfaces of the body (see Fig below), the transverse axis extending at least partially between the proximal and distal surfaces from the first end to the second end (see Fig below where the transverse axis would extend at least partially between the proximal and distal surfaces, extending at least partially through the thickness of the body); 

    PNG
    media_image10.png
    534
    1054
    media_image10.png
    Greyscale

an anterior portion including a first end surface that directly engages the first end and an opposite second end surface (see Fig below), the anterior portion including a second opening (#2540) between the first and second end surfaces (see Fig 23); and
 a posterior portion including a first end surface that directly engages the second end and an opposite second end surface (see Fig below), the posterior portion including a third opening (#2540) between the first and second end surfaces of the posterior portion (see Fig 23), 
wherein a first distal interface between the anterior portion and the body and a second distal interface between the posterior portion and the body are distal to the transverse axis (see Fig below and above, the transverse axis can be made to extend through at least partially through the thickness the body and thus the first and second distal interfaces are located distal or below the transverse axis), and 
.


    PNG
    media_image11.png
    610
    1070
    media_image11.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Null US 2004/0030388.
Null discloses the second opening appears to be positioned equidistant between the first and second end surfaces of the first portion and the third opening appears to be positioned equidistant between the first and second end surfaces of the second portion (Fig 23) but does not explicitly disclose the second opening is positioned equidistant between the first and second end surfaces of the first portion and the third opening is positioned equidistant between the first and second end surfaces of the second portion. 
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to  have the second and third openings positioned equidistant between the first and second end surfaces of the first and second portions, respectively, since it has been held that rearranging parts of an invention involves only routine skill in the art, where having the openings placed equidistantly (as discussed above) provides one of a number of finite locations on the device for the purpose of having an opening for a fastener to extend there through (paragraph 99) . In re Japikse, 86 USPQ 70. 


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Null US 2004/0030388.
Regarding Claim 40, Null discloses a spinal implant (Fig 23, paragraph 99 where the embodiment of Fig 23 is similar to the embodiment shown in Fig 21) comprising: 
a body extending along a transverse axis between opposite anterior and posterior end (see below, where the transverse axis extends between the anterior and posterior ends), the body including a first opening between the ends, (see Fig below) the first opening being positioned between the first and second ends (see Fig below), the first opening extending through opposite proximal and distal surfaces of the body (see Fig below), the transverse axis extending at least partially between the proximal and distal surfaces from the first end to the second end (see Fig below where the transverse axis would extend at least partially between the proximal and distal surfaces, extending at least partially through the thickness of the body), the body being continuously curved along the transverse axis from the first end to the second end (see Fig below); 

    PNG
    media_image12.png
    532
    1019
    media_image12.png
    Greyscale

an anterior portion including a first end surface that directly engages the first end and an opposite second end surface (see Fig below), the anterior portion including a second opening  (#2540) positioned between the first and second end surfaces, the anterior portion being continuously curved along the transverse axis from the first end surface to the second end surface (see Fig 23 and paragraph 99 where the anterior portion is similar to anterior portion #1632 in Fig 21 and see paragraph 96 where #1632 is curved and thus the anterior portion would be curved in a direction of the transverse axis, see 112 rejection above); and 
a posterior portion including a first end surface that directly engages the second end and an opposite second end surface (see Fig below), the posterior portion including a second opening (#2540) positioned between the first and second end surfaces of the posterior portion (see Fig below), the posterior portion being continuously curved along the transverse axis from the first end surface of the posterior portion to the second end surface of the posterior portion (see Fig 23 and paragraph 99 where the posterior 
wherein a first distal interface between the anterior portion and the body and a second distal interface between the posterior portion and the body are distal to the transverse axis (see Fig below and above, the transverse axis can be made to extend through at least partially through the thickness the body and thus the first and second distal interfaces are located distal or below the transverse axis), and 
the second end surfaces is positioned proximal to the transverse axis (see below where the second end surfaces would be located proximal or above the transverse axis).

    PNG
    media_image11.png
    610
    1070
    media_image11.png
    Greyscale

Null shows that the first opening appears to be located equidistant between the first and second ends of the body, the second openings also appear to be located 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to  have the first opening is positioned equidistant between the first and second ends of the body, the second openings positioned equidistant between the first and second end surfaces of the anterior and posterior portion, respectively, since it has been held that rearranging parts of an invention involves only routine skill in the art, where having the openings placed equidistantly (as discussed above) provides one of a number of finite locations on the device for the purpose of having an opening for a fastener to extend there through (paragraph 99) .  In re Japikse, 86 USPQ 70. 


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Squires US 2017/0156764.
Regarding Claim 40, Squires discloses a spinal implant (Fig 23, paragraph 99 where the embodiment of Fig 23 is similar to the embodiment shown in Fig 21) comprising: 
a body extending along a transverse axis between opposite anterior and posterior end (see below, where the transverse axis extends between the anterior and 
an anterior portion including a first end surface that directly engages the first end and an opposite second end surface (see Fig below), the anterior portion including a second opening  (#32) positioned between the first and second end surfaces, the anterior portion being continuously curved along the transverse axis from the first end surface to the second end surface (see Fig 23 and paragraph 99 where the anterior portion is similar to anterior portion #1632 in Fig 21 and see paragraph 96 where #1632 is curved and thus the anterior portion would be curved in a direction of the transverse axis, see 112 rejection above); and 
a posterior portion including a first end surface that directly engages the second end and an opposite second end surface (see Fig below), the posterior portion including a second opening (#32) positioned between the first and second end surfaces of the posterior portion (see Fig below), the posterior portion being continuously curved along the transverse axis from the first end surface of the posterior portion to the second end surface of the posterior portion (see Fig below), 

    PNG
    media_image13.png
    592
    1053
    media_image13.png
    Greyscale

wherein a first distal interface between the anterior portion and the body and a second distal interface between the posterior portion and the body are distal to the transverse axis (transverse axis can be made to extend through at least partially through the thickness the body and thus the first and second distal interfaces are located distal or below the transverse axis, see Figs above and below), and 
the second end surfaces is positioned proximal to the transverse axis (see below where the second end surfaces would be located proximal or above the transverse axis).

    PNG
    media_image14.png
    557
    1102
    media_image14.png
    Greyscale


Squires shows that the first opening appears to be located equidistant between the first and second ends of the body, the second openings also appear to be located equidistant from the first and second ends of the anterior and posterior portions, respectively (Fig 2), but does not explicitly disclose the first opening is positioned equidistant between the first and second ends of the body, the second openings positioned equidistant between the first and second end surfaces of the anterior and posterior portion, respectively. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to  have the first opening is positioned equidistant between the first and second ends of the body, the second openings positioned equidistant between the first and second end surfaces of the anterior and posterior portion, respectively, since it has been held that rearranging parts of an invention involves only routine skill in the art, where having the openings placed . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson US 2012/0271359.
Regarding Claim 21, Stevenson discloses a spinal implant (Fig 28, 29) comprising: 
a body (see Fig below) extending along an axis between opposite first and seconds end, the axis extending at least partially between the upper and lower surfaces from the first end to the second end (see Fig below, where the axis extends at least partially between the upper and lower surfaces); 
a first portion (see Fig below) including a first end surface that directly engages the first end and an opposite second end surface (see Fig below), the first portion including a second opening between the first and second end surfaces (see Fig below where)(alternatively, Fig 28-29 is similar to that of Fig 1, see paragraph 58 where the opening can also be in the form of an enclosed opening); 
a second portion (see Fig below) including a first end surface that directly engages the second end and an opposite second end surface (see Fig below), the second portion including a third opening between the first and second end surfaces of the second portion (see Fig below), 
wherein at least one of the second end surfaces is positioned above to the axis (see Fig below where the second end surface of the second portion is above the axis).

    PNG
    media_image15.png
    654
    888
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    525
    860
    media_image16.png
    Greyscale


Stevenson does not disclose the body including a first opening between the ends, the first opening extending through opposite upper and lower surfaces of the body.
However, Stevenson discloses another embodiment (Fig 17) with a spinal implant having a body, the body including a first opening between first and second ends, the first opening extending through opposite upper and lower surfaces of the body, the axis extending at least partially between the upper and lower surfaces from the first end to the second end (see Fig below); a first portion and second portion (see Fig below),  the first opening allowing a for a fastener (#117) to extend therethrough to couple a bone graft (#700) to the spinal implant (paragraph 64,  68). 

    PNG
    media_image17.png
    618
    780
    media_image17.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the body of Stevenson to include a first opening in view of another embodiment of Stevenson above because this allows a fastener to extends through hand couple a bone graft to the spinal implant.

Claim 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson US 2012/0271359, as applied to claim 21, and in further view of Khanna US 2003/0125738.
Stevenson as modified discloses the lower surface is continuously curved from the first end to the second end, the lower surface having a first radius of curvature  (see 
the upper surface is continuously curved from the first end to the second end, the lower surface having a first radius of curvature (See Fig below and similar to above, the upper surface is convexly curved and has a first radius of curvature) and has a first radius of curvature; and an upper surface of the first portion is continuous with the upper surface of the body, the upper surface of the first portion having a second radius of curvature that is greater than the first radius of curvature (see Fig below and similar to above where the upper surface is convexly curved and has a more pronounced or greater radius of curvature that is greater than first radius of curvature,  paragraph 75).

    PNG
    media_image18.png
    531
    870
    media_image18.png
    Greyscale

Stevenson as modified discloses that the upper and lower surfaces of the first portion appear to be continuously curved (Fig 29 where the towards the second end surface, there appears to be a slight curvature) and the first portion is secured to the lamina (paragraph 74 where Fig 29 is similar to Fig 1, paragraph 51, abstract  where the first portion is secured to divided lamina, see also Fig 15) but does not explicitly disclose the lower surface of the first portion being continuously curved from the first end surface of the first portion to the second end surface of the first portion, the upper surface of the first portion being continuously curved from the first end surface of the first portion to the second end surface of the first portion.
Khanna discloses a spinal implant (Fig 11) secured to a divided lamina (Fig 14), the spinal implant having a body (#26), a first portion (#31) directly attached to an end of the body and extending there form (Fig 11), the first upper and lower surfaces of the first portion are continuously curved along their entire length (as seen in Fig 11, paragraph 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the upper and lower surfaces of the first portion of Stevenson as modified to be continuously curved from the first end surface to the second end surface in view of Khanna above so as to match the natural curved contour of the lamina. 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773